         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORNELIUS POTTS,                                      UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF
                            Plaintiff,                PENNSYLVANIA

                       v.
                                                      No. 2:19-cv:01059
BANFIELD PET HOSPITAL; MEDICAL
MANAGEMENT INTERNATIONAL, INC.;
and PETSMART, INC.,

                            Defendants.


                                              ORDER

       AND NOW this _______ day of ____________________, 2020, upon consideration of

Defendants Banfield Pet Hospital, Medical Management International, and PetSmart, Inc.’s

Motion in Limine to preclude Plaintiff Cornelius Potts from offering evidence related to the

causation of Cornelius Potts’ alleged injuries, and any response thereto, it is hereby ORDERED

and DECREED that said Motion is GRANTED. Plaintiffs Cornelius Potts is precluded from

offering any evidence at trial related to the causation of Cornelius Potts’ alleged injuries.


                                               BY THE COURT:




                                               HONORABLE WENDY BEETLESTONE
                                               Judge, United States District Court
         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 2 of 10




POST & SCHELL, P.C.
BY: MARC H. PERRY, ESQUIRE
E-MAIL: mperry@postschell.com
I.D. # 68610
DAVID S. BIGELOW, ESQUIRE
E-MAIL: dbigelow@postschell.com
I.D. # 326607
FOUR PENN CENTER, 13TH FLOOR
1600 JOHN F. KENNEDY BLVD.                          ATTORNEYS FOR DEFENDANTS
PHILADELPHIA, PA 19103-2808
215-587-1000
CORNELIUS POTTS,                                    UNITED STATES DISTRICT COURT
                                                    FOR THE EASTERN DISTRICT OF
                           Plaintiff,               PENNSYLVANIA

                      v.
                                                    No. 2:19-cv:01059
BANFIELD PET HOSPITAL; MEDICAL
MANAGEMENT INTERNATIONAL, INC.;
and PETSMART, INC.,

                           Defendants.


       DEFENDANTS BANFIELD PET HOSPITAL, MEDICAL MANAGEMENT
       INTERNATIONAL, INC., AND PETSMART, INC.’S MOTION IN LIMINE

       Defendants Banfield Pet Hospital, Medical Management International, Inc., and

PetSmart, Inc. by and through their counsel, Post & Schell, P.C., hereby file the within Motion in

Limine, as is further explained in the following Memorandum of Law in Support.

                                             Respectfully Submitted,

                                             POST & SCHELL, P.C.



                                             BY:

DATED: 02/14/2020                                  MARC H. PERRY, ESQUIRE
                                                   DAVID S. BIGELOW, ESQUIRE
                                                   Attorneys for DEFENDANTS
            Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 3 of 10




POST & SCHELL, P.C.
BY: MARC H. PERRY, ESQUIRE
E-MAIL: mperry@postschell.com
I.D. # 68610
DAVID S. BIGELOW, ESQUIRE
E-MAIL: dbigelow@postschell.com
I.D. # 326607
FOUR PENN CENTER, 13TH FLOOR
1600 JOHN F. KENNEDY BLVD.                           ATTORNEYS FOR DEFENDANTS
PHILADELPHIA, PA 19103-2808
215-587-1000
CORNELIUS POTTS,                                     UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF
                            Plaintiff,               PENNSYLVANIA

                       v.
                                                     No. 2:19-cv:01059
BANFIELD PET HOSPITAL; MEDICAL
MANAGEMENT INTERNATIONAL, INC.;
and PETSMART, INC.,

                            Defendants.


  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS BANFIELD PET
HOSPITAL, MEDICAL MANAGEMENT INTERNATIONAL, INC., AND PETSMART,
                    INC.’S MOTION IN LIMINE

        Defendants, Banfield Pet Hospital, Medical Management International, Inc., and

PetSmart, Inc., by and through their counsel, Post & Schell, P.C., hereby file the following

Memorandum of Law in support of their Motion in Limine to preclude Plaintiff Cornelius Potts

from offering evidence at trial related to the causation of Plaintiff Cornelius Potts’ alleged

injuries.

I.      MATTER BEFORE THE COURT

        Motion in Limine of Defendants, Banfield Pet Hospital, Medical Management
        International, Inc., and PetSmart, Inc. (“Defendants”) to preclude Plaintiff Cornelius
        Potts (“Plaintiff”) from offering evidence at trial related to the causation of Plaintiff’s
        alleged injuries.
         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 4 of 10




II.    STATEMENT OF QUESTION PRESENTED

       Whether Plaintiff must be precluded from offering any evidence at trial related to the
       causation of Plaintiff’s alleged injuries when (1) Plaintiff has failed to adduce any
       evidence related to the causation of his alleged injuries, and (2) Plaintiff has failed to
       present any expert testimony related to the causation of his alleged injuries?
       SUGGESTED ANSWER: Yes.

III.   FACTUAL/PROCEDURAL HISTORY

       On February 4, 2017, Plaintiff, his wife Iris Potts, and their two hundred pound bull

mastiff dog named Odin arrived at the Banfield Pet Hospital (“Banfield”) located within the

PetSmart store in Plymouth Meeting, PA. See a copy of Plaintiff’s Complaint attached hereto as

Exhibit “A” at ¶ 8. Defendant Banfield provides veterinary and grooming services for pet

owners, and employees licensed veterinarians and assistants. Plaintiff brought Odin to Banfield

to have his ears cleaned out and to clip his toenails. Id. On the date of incident, Odin weighed

one hundred and ninety-seven pounds. See a copy of the Banfield Incident Report related to this

matter attached hereto as Exhibit “B.”

       The subject examination and grooming of Odin was conducted by Banfield’s veterinary

assistant Ms. Paola Cardenas (“Cardenas”) and a veterinarian (who was not in the private

examination room when the incident occurred). See Exhibit “B.” This occurred in a private

examination room at Banfield. First, Cardenas clipped Odin’s toenails. See a copy of Plaintiff’s

deposition testimony attached hereto as Exhibit “C” at 23:1-3. Odin was standing on the floor

when this occurred. Id. at 23:13-14. Next, Cardenas attempted to check Odin’s ears and Plaintiff

alleges she asked him to “help assist and hold [Odin’s] backside or his middle side as well so
           Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 5 of 10




[Cardenas] could check his ears.” Id. at 24:1-5.1 Plaintiff alleges Cardenas instructed him “to

hold [Odin’s] middle or straddle him so she could kind of get in his ear.” Id. at 25:7-12. At this

point, Odin started “bucking” and Plaintiff fell. Id. Soon after, the examination concluded and

Plaintiff exited the PetSmart with Odin. Id. at 27:16-24 – 28:1-2.

         The subject incident occurred on Saturday February 4, 2017, between 10:00 am and

11:16 am. See Exhibit “B.” Plaintiff did not seek emergency room treatment immediately after

the incident. Plaintiff did not seek medical attention for his alleged injuries until forty six (46)

days had passed when he presented to Einstein Medical Center on March 22, 2017. See copies

of Einstein Medical Center discharge documents related to Potts attached hereto as Exhibit “D.”

Plaintiff then underwent surgery for a degenerative condition of the spine (cervical spinal

stenosis) on March 24, 2017. There is no expert report or testimony in this case linking

Plaintiff’s alleged injuries to the March 24, 2017, surgery.

         Plaintiff initiated this matter by filing a Complaint in the Montgomery County Court of

Common Pleas on February 4, 2019. See Exhibit “A.” On March 27, 2019, the case was

removed by the Honorable Court from Montgomery County to the District Court for the Eastern

District of Pennsylvania. See a copy of E.D.P.A. Docket for this matter attached hereto as

Exhibit “E.” On June 27, 2019, this matter was referred for arbitration by the Honorable Court.

Id. On December 17, 2019, an arbitration award was entered in favor of Plaintiff and Defendants

filed an Appeal from the Arbitration Award. Id. On January 17, 2020, the Court scheduled this

matter for trial to commence on February 24, 2020. Id. Defendants now submit the instant

Motion in Limine.



1
 Defendants deny that any of their employees requested Plaintiff to participate in the examination of Odin. Rather,
Plaintiff volunteered to participate in the examination.
          Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 6 of 10




IV.    LEGAL ARGUMENT

       A.      Standard for Motions in Limine

       A motion in limine is a procedure for obtaining a ruling on the admissibility of evidence

prior to or during trial, but before the evidence has been offered. Rachlin v. Edmison, 813 A.2d

862; (Pa. Super. 2002) (citation omitted). Admissibility of evidence is a matter addressed to the

sound discretion of the trial court. Commonwealth v. Gordon, 673 A.2d 866 (Pa. 1996). The

purpose of a motion in limine is twofold: (1) to provide the trial court with a pretrial opportunity

to weigh carefully and consider potentially prejudicial and harmful evidence; and (2) to preclude

evidence from ever reaching a jury that may prove to be so prejudicial that no instruction could

cure the harm to the defendant, thus reducing the possibility that prejudicial error could occur at

trial which would force the trial court to either declare a mistrial in the middle of the case or

grant a new trial at its conclusion. Commonwealth v. Noll, 662 A.2d 1123, 1125 (Pa. Super.

1995), alloc. denied, 673 A.2d 333 (Pa. 1996) (citations omitted). Questions concerning the

admissibility of evidence are within the discretion of the trial court. Potochnick v. Perry, 861

A.2d 277, 282 (Pa. Super. 2004); Commonwealth v. Gordon, 673 A.2d 866 (Pa. 1996). For the

following reasons, Defendants’ Motion in Limine to preclude Plaintiff from offering evidence at

trial related to the causation of his alleged injuries must be granted.

       B.      Plaintiff Has Failed to Meet His Burden or Present Evidence Related to the
               causation of His Alleged Injuries
       The mere happening of an accident does not create liability against a defendant. Gayne v.

Philip Carey Mfg. Co., 123 A.2d 432, 433 (Pa. 1956). The plaintiff has the burden of proving the

following elements: (1) the defendant owed the plaintiff a duty; (2) the defendant breached that
         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 7 of 10




duty; (3) the defendant's negligence was a proximate cause or a substantial contributing factor in

bringing about the plaintiff's harm; and (4) the plaintiff suffered injuries. Macina v. McAdams,

421 A.2d 432, 434 (Pa. Super. 1980). The plaintiff has the burden of proving all of the above

elements. Jones v. Lighty, 2005 Phila. Ct. Com. Pl. LEXIS 41. Moreover, the mere existence of

negligence and the occurrence of injury are insufficient to impose liability. Ostrowski v.

Crawford Door Sales Co., 217 A.2d 758 (Pa. Super. 1966). Plaintiff has the burden of proving

the link of causation or of proving evidence from which a reasonable inference arises that the

defendant's negligence was the proximate or legal cause of the injury. Cuthbert v. Philadelphia,

209 A.2d 261 (Pa. 1965).

       In the present matter, Plaintiff has failed to meet his burden or present evidence related to

causation. It is undisputed that the subject incident occurred on Defendants’ premises on

Saturday February 4, 2017 between 10:00 am and 11:16 am. See Exhibit “B.” Plaintiff did not

seek emergency room treatment immediately after the incident. Further, Plaintiff did not seek

medical attention for his alleged injuries until forty six (46) days had passed when he presented

to Einstein Medical Center. See Exhibit “F.” Plaintiff then underwent surgery for a degenerative

condition of the spine (i.e. cervical spinal stenosis) on March 24, 2017. This was not an acute

spinal injury, rather a degenerative condition. Moreover, there is no expert report or testimony in

this case linking Plaintiff’s alleged injuries to the March 24, 2017, surgery. This failure,

combined with the tenuous nature of Plaintiff’s symptoms in relation to the subject incident, is

fatal to Plaintiff’s claims of negligence and must not be allowed before a jury.


       Pennsylvania Courts most recently addressed the issue of proving causation for personal

injuries without expert testimony in Wallace v. McGraw, 2012 Phila. Ct. Com. Pl. LEXIS 143;

aff’d without opinion, Wallace v. McGraw, 63 A.3d 821 (Pa. Super. 2012). In Wallace, the trial
         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 8 of 10




court granted a directed verdict in favor of defendant because plaintiff failed to present expert

medical testimony from which a jury could determine the extent or cause of the injuries plaintiff

alleged to have suffered as a result of a car accident. 2012 Phila. Ct. Com. Pl. LEXIS 143 at 2.

Plaintiff presented no expert medical testimony. Id. Instead plaintiff presented his own non-

expert opinion related to his own injuries, and the non-expert testimony of his wife and the

defendant driver. Id.


       On plaintiff’s post-trial motion, he argued that he should have been permitted to present a

case to the jury based on nothing more than his own testimony; without any medical testimony

regarding the nature, severity, or causation of those injuries. Id. at 6. The trial court denied

plaintiff’s post-trial motion on the basis that plaintiff failed to present sufficient evidence to

prove his case. Id. “There was simply no evidence presented by a competent source that could

show that the [d]efendant was at fault for the causation of the [p]laintiff's alleged injuries, or

even the extent or severity of those injuries. Causation could have been shown, such as would

have defeated a Motion for Directed Verdict, had [p]laintiff provided the testimony of a

competent medical expert.” Id. at 7 (emphasis added). Under these facts, the Court held that the

jury would not be able to conclude whether the injuries were proximately caused by the motor

vehicle accident. Id.


       These facts are almost identical to the present case. Here, Plaintiff has failed to present

any expert testimony or expert report related to the causation of his alleged injuries. Nor has

Plaintiff identified any expert medical witnesses they intend to call related to the causation of his

alleged injuries. Like the plaintiff in Wallace, Plaintiff in this matter will only offer the non-

expert testimony of himself, his wife, and Defendant’s employee Ms. Cardenas to support their
          Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 9 of 10




argument on causation. Allowing Plaintiff to do so would be improper based on the reasoning in

Wallace, and would be equivalent to allowing Plaintiff to assert that the incident was the cause of

his alleged injuries just because he says so. For these reasons, Defendants’ Motion in Limine

must be granted.


V.     RELIEF REQUESTED


       Based on the foregoing, Defendants Banfield Pet Hospital, Medical Management

International, and PetSmart, Inc. respectfully requests that this Honorable Court grant its Motion

in Limine to preclude Plaintiff from offering evidence at trial related to the causation of his

alleged injuries.

                                             Respectfully Submitted,

                                             POST & SCHELL, P.C.



                                             BY:

DATED: 02/14/2020                                   MARC H. PERRY, ESQUIRE
                                                    DAVID S. BIGELOW, ESQUIRE
                                                    Attorneys for DEFENDANTS
         Case 2:19-cv-01059-WB Document 26 Filed 02/14/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I, Marc H. Perry, Esquire, hereby states that a true and correct copy of the foregoing

Motion in Limine and Memorandum of Law was served upon counsel of record via electronic

filing, e-mail and/or regular U.S. mail.

                                           POST & SCHELL, P.C.



                                           BY:

DATED: 02/14/2020                                MARC H. PERRY, ESQUIRE
                                                 Attorneys for DEFENDANT
